DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated  by Deng et al (11,475,684).
Regarding claims 1, 14 and 15 Deng discloses,
 	An image feature extraction module  (note fig. 1, block 110) configured for generating an input feature vector of an input image by, at least, applying a feature extraction neural network to the input image (note col. 3 lines 65- col. 4 lines 5, generating feature representing object, n-dimensional vectors); 
 	A differentiability scoring module (note fig. 1, block 115, quality score calculator) configured for: accessing a reference image having a reference feature vector and associated user interaction metrics, determining a distance between the input feature vector and the reference feature vector, (note col. 3 lines 9-11, col. 4 lines 25-30 and 62-65, and col. 5 lines 3-6, 11-13, 25-30 and 44-65, EQS based on distance between input images embedding, wherein embedding includes vectors) and 
 	Determining a differentiability score (EQS) of the input image by applying, to the distance  (note col. 5 lines 49-51, based on distance and col. 8 lines 51-64), a weighting factor that is based on the associated user interaction metrics of the reference image, wherein the differentiability score indicates an estimated visual difference of the input image with respect to the reference image (note col. 8 lines  51-64, indicating similarities, infer dissimilar features); and 
 	An image modification module (note fig. 1, block 105, image preprocessor configured for: determining an image modification that increases the differentiability score of the input image (note col. 5 lines 59-64, geometric modification is a processing in the preprocessor to improve image data up-front), and 
  	generating a recommended image by applying the image modification to the input image, wherein a modified differentiability score for the recommended image indicates an improved estimated visual difference of the recommended image with respect to the input image (note fig. 1, block 125 classifier and col. 6, lines 30-35, selected image is sent classifier output resultant image that’s improved).

Allowable Subject Matter
Claims 2-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2-5 and 7.


Regarding claim  2, prior art could not be found for the features an image quality assessment module configured for calculating an image quality score for the input image by applying a deep learning model to the input image, wherein the system is further configured for providing the input image to the image feature extraction module responsive to determining that the image quality score for the input image exceeds an image quality threshold.  These features in combination with other features could not be found in the prior art.

Regarding claim  3, prior art could not be found for the features, wherein the differentiability scoring module is further configured for generating the weighting factor by calculating a proportion of the associated user interaction metrics of the reference image to a quantity of total user interaction metrics that are associated with a group of multiple reference images, wherein the reference image is included in the group of multiple reference images.  These features in combination with other features could not be found in the prior art.

Regarding claim  4, prior art could not be found for the features, wherein the differentiability scoring module is further configured for: determining an additional distance between the input feature vector and an additional reference feature vector of an additional reference image; applying, to the additional distance, an additional weighting factor that is based on additional user interaction metrics of the additional reference image; wherein the differentiability score of the input image is further based on a combination of the weighting factor applied to the distance and the additional weighting factor applied to the additional distance.  These features in combination with other features could not be found in the prior art.

Regarding claims  5 and 18, prior art could not be found for the features a training module configured for training the feature extraction neural network based on a training image triplet, wherein the training image triplets includes: a query image, a positive image having a first similarity index that indicates a visual similarity of the positive image with respect to the query image, and a negative image having a second similarity index that indicates a visual dissimilarity of the negative image with respect to the query image, wherein the training module is further configured for generating for the training image triplet based on the first similarity index exceeding a positive similarity threshold and the second similarity index being within a negative similarity threshold.  These features in combination with other features could not be found in the prior art.  Claims 6 and 19-20 depend on claims 5 and 18, respectively.  Therefore are also objected.

Regarding claims 7 and 16, prior art could not be found for the features, wherein the image modification module is further configured for: accessing a library of multiple additional reference images, the library including the reference image, wherein each one of the multiple additional reference images has an additional reference feature vector; calculating an average feature vector based on a combination of the additional reference feature vectors; calculating, for each one of the multiple additional reference images, a recommendation score of the additional reference image, the recommendation score based on a distance between the average feature vector and the additional reference feature vector of the additional reference image; and selecting, from the library, a particular reference image, based on the particular reference image having a particular recommendation score that exceeds a differentiability relationship with additional recommendation scores of the multiple additional reference images, wherein the image modification is determined based on the particular reference image.  These features in combination with other features could not be found in the prior art.

Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 8.  Prior art could not be found for the features a negative image having a negative feature vector and a second similarity index, the second similarity index indicating a visual dissimilarity of the negative image with respect to the query image; and training, based on a combination of the query feature vector, the positive feature vector, and the negative feature vector, the image deep ranking model to identify an additional feature vector of an additional image that is received by the image differentiation system.  These features in combination with other features could not be found in the prior art.  Claims 9-13 depend on claim 8.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
November 15, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664